Case 7:20-cr-00495-VB Document 17 Filed 09/30/20 Page 1 of 1

Zs MRE Re taco h ere fit

 

    

 

/USBC Sony |
‘UNITED STATES DISTRICT COURT | DOCUMENT |
SOUTHERN DISTRICT OF NEW YORK ELECP rine 4 rt
PMOL LY pep Et
noon --- ~°X DOC ee
UNITED STATES OF AMERICA, : DATE y

: ORD REET

Vv.
20 CR 495 (VB)
GUSTAVO L. VILA,
Defendant.
--- X

The telephonic status conference in this matter currently scheduled for October 1,
2020, at 11:00 a.m., has been re-scheduled for October 1, 2020, at 9:30 a.m.

At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: September 30, 2020

White Plains, NY
SO ORD D:

 

Vincent L. Briccetti
United States District Judge .
